FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LONE STAR SECURITY & VIDEO,               
INC., a California Corporation,
                   Plaintiff-Appellee,
                 and                            No. 07-56521
FRED PARKS,                                      D.C. No.
                             Plaintiff,       CV-03-05346-WDK
                  v.
CITY OF LOS ANGELES,
               Defendant-Appellant.
                                          

LONE STAR SECURITY & VIDEO,               
INC., a California Corporation,
                 Plaintiff-Appellant,
                                                No. 07-56575
                 and
FRED PARKS,                                      D.C. No.
                                              CV-03-05346-WDK
                            Plaintiff,
                                                  OPINION
                  v.
CITY OF LOS ANGELES,
                Defendant-Appellee.
                                          
        Appeal from the United States District Court
           for the Central District of California
        William D. Keller, District Judge, Presiding

                  Argued and Submitted
             May 7, 2009—Pasadena, California

                      Filed July 10, 2009

                               8591
8592           LONE STAR SECURITY v. LOS ANGELES
       Before: Betty B. Fletcher, Raymond C. Fisher and
               Ronald M. Gould, Circuit Judges.

                   Opinion by Judge Fisher
              LONE STAR SECURITY v. LOS ANGELES            8595




                         COUNSEL

Rockard J. Delgadillo, City Attorney; Laurie Rittenberg,
Assistant City Attorney; and Michael D. Nagle (argued), Dep-
uty City Attorney, Los Angeles, California, for the defendant-
appellant-cross-appellee.

George M. Wallace, Wallace, Brown & Schwartz, Pasadena,
California, for the plaintiff-appellee-cross-appellant.


                          OPINION

FISHER, Circuit Judge:

   The City of Los Angeles routinely towed vehicles owned
by Lone Star Security & Video, Inc. (Lone Star) for violating
an ordinance that Lone Star contends was preempted by the
California Vehicle Code. Lone Star brought a claim under 42
U.S.C. § 1983, arguing that because the ordinance was invalid
under state law, the City violated Lone Star’s due process
rights under the United States Constitution. We must decide
not simply whether this claim makes out a federal constitu-
tional violation — it does not — but whether the claim is so
“ ‘wholly insubstantial and frivolous’ ” that the district court
lacked jurisdiction to entertain it. Steel Co. v. Citizens for a
8596            LONE STAR SECURITY v. LOS ANGELES
Better Env’t, 523 U.S. 83, 89 (1998) (quoting Bell v. Hood,
327 U.S. 678, 682-83 (1946)); see 28 U.S.C. §§ 1331, 1343.
We also address whether due process required the City to pro-
vide notice to Lone Star, a chronic violator of the ordinance,
each time it towed one of Lone Star’s vehicles.

                         BACKGROUND

   The California Vehicle Code preempts municipal vehicle
ordinances inconsistent with its provisions. In relevant part,
the Code provides that “no local authority shall enact or
enforce any ordinance on the matters covered by this code
unless expressly authorized herein.” Cal. Veh. Code § 21. The
Code further makes it “unlawful for any peace officer or any
unauthorized person to remove any unattended vehicle from
a highway to a garage or to any other place, except as pro-
vided in this code.” Id. § 22650. As an exception to this gen-
eral prohibition against towing unattended vehicles, the Code
provides that a municipal officer “who is engaged in directing
traffic or enforcing parking laws and regulations . . . of a city”
is authorized to tow a vehicle “parked or left standing upon
a highway for 72 or more consecutive hours in violation of a
local ordinance authorizing removal.” Id. § 22651.

   Although the Code provides for the towing of vehicles
parked “for 72 or more consecutive hours,” id. (emphasis
added), the City of Los Angeles enacted a provision that, dur-
ing the relevant period, prohibited parking in an otherwise
legal public spot “for more than 72 hours in the aggregate
during any period of 73 consecutive hours.” L.A., Cal., Mun.
Code § 80.73.2 (1987) (emphasis added).1 The ordinance fur-
  1
   Since Lone Star brought this action, Los Angeles Municipal Code
§ 80.73.2 (“Section 80.73.2”) has been amended so that, consistent with
the California Vehicle Code, it simply prohibits publicly parking “for 72
or more consecutive hours.” L.A., Cal., Mun. Code § 80.73.2 (2006).
Hereinafter all citations to “Los Angeles Municipal Code § 80.73.2” and
“Section 80.73.2” refer to Los Angeles Municipal Code § 80.73.2 (1987).
              LONE STAR SECURITY v. LOS ANGELES              8597
ther stated that “a vehicle shall be deemed parked or left
standing for . . . 72 hours unless during that period [it] is
either driven a minimum of one mile after leaving the location
where it has been parked or left standing or, within that
period, is removed from any highway, street or alley.” Id.

   Lone Star, the plaintiff-cross-appellant in this action, sells
security systems to homes and business. As part of its market-
ing strategy, Lone Star attached advertisements to a number
of mobile trailers and parked them for extended periods on
residential streets in Los Angeles. Over several years, officers
of the Los Angeles Police Department (LAPD) and Los
Angeles Department of Transportation (LADOT) towed and
impounded 77 of Lone Star’s trailers for having been parked
longer than 72 hours in violation of Los Angeles Municipal
Code § 80.73.2.

   Both LAPD and LADOT officers have forms they may
attach to a vehicle in order to notify its owner that the vehicle
may be towed for being parked longer than 72 hours in viola-
tion of Section 80.73.2. The City’s policy is that LAPD and
LADOT officers should attach one of these notice forms to
any vehicle belonging to a first-time offender. The decision
whether to attach the form to a repeat offender’s vehicle,
however, is left to each individual officer’s discretion. It is
unclear from the record whether the City had, at some point,
placed a notice on each of Lone Star’s trailers that it ulti-
mately towed and impounded. Lone Star does not dispute,
however, that it received multiple notices for being parked in
violation of Section 80.73.2 and that, in addition to its trailers
being towed, it was issued hundreds of citations for violating
the ordinance.

  In April 2003, Lone Star filed an action in California state
court alleging the City was in unlawful possession of Lone
Star’s trailers that were impounded under Los Angeles
Municipal Code § 80.73.2 because the ordinance was invalid
under the California Vehicle Code. In the state court action,
8598             LONE STAR SECURITY v. LOS ANGELES
Lone Star sought a preliminary injunction to prevent the City
from towing any of its vehicles that the City could not prove
had remained parked in the same location for over 72 consec-
utive hours without having been moved at least a mile during
that period. The Los Angeles County Superior Court denied
Lone Star’s preliminary injunction request, concluding that it
was unlikely Lone Star could prove that the Los Angeles
Municipal Code was inconsistent with the California Vehicle
Code.

   Lone Star voluntarily dismissed its state court action and
filed the present one in federal court. In this action, Lone Star
raised two claims under 42 U.S.C. § 1983, contending that its
federal due process rights were violated (1) because the City
provided inadequate notice before towing its vehicles, and (2)
because Los Angeles Municipal Code § 80.73.2 was pre-
empted by the California Vehicle Code and thus invalid.2
Lone Star’s complaint, however, asserts no state law causes
of action.

   The district court granted Lone Star summary judgment on
the ground that Section 80.73.2 is invalid under the California
Vehicle Code, but also held that the City was not constitution-
ally required to provide Lone Star notice each time it towed
one of Lone Star’s vehicles for violating the 72-hour rule.
Following a bench trial, the district court awarded Lone Star
   2
     Lone Star first raised its invalid-ordinance claim in its motion for sum-
mary judgment. The parties fully argued the merits of the claim, however,
and the City did not object to Lone Star’s failure to raise the claim in its
complaint. “When an issue not raised by the pleadings is tried by the par-
ties’ express or implied consent, it must be treated in all respects as if
raised in the pleadings.” Fed. R. Civ. P. 15(b)(2). “Even when federal
issues have been litigated,” however, “the parties cannot invoke construc-
tive amendment to escape the ordinary boundaries of federal jurisdiction.”
City of Rome, N.Y. v. Verizon Commc’ns, Inc., 362 F.3d 168, 181-82 (2d
Cir. 2004). The waiver is moot, however, in light of our conclusion that
the district court lacked jurisdiction over Lone Star’s invalid-ordinance
claim.
              LONE STAR SECURITY v. LOS ANGELES           8599
damages reflecting the company’s overall losses for all of its
trailers towed under Section 80.73.2 between 2001 and 2003,
irrespective of whether those trailers were in fact parked more
than 72 consecutive hours — such that California Vehicle
Code § 22651(k) would permit their towing — or were simply
parked “for more than 72 hours in the aggregate” during a 73-
hour period. L.A., Cal., Mun. Code § 80.73.2 (1987). The
City timely appealed the district court’s judgment, and Lone
Star timely cross-appealed the district court’s determination
that it received constitutionally sufficient notice before its
vehicles were towed.

                       DISCUSSION

   Lone Star purports to raise two distinct due process claims
in this action. We conclude that the district court lacked sub-
ject matter jurisdiction over one of these claims, and properly
rejected the other on its merits.

               I.   Invalid-Ordinance Claim

   Lone Star asserts a due process claim under 42 U.S.C.
§ 1983 based solely on the City having towed its trailers for
being parked in violation of an ordinance that, Lone Star
argues, is invalid under state law (the “invalid-ordinance
claim”). Specifically, Lone Star contends that Los Angeles
Municipal Code § 80.73.2 was preempted by the California
Vehicle Code. The City violated Lone Star’s federal due pro-
cess rights by enforcing Section 80.73.2, Lone Star argued in
its motion for summary judgment, because “[w]hen a public
authority takes property on the basis of a law that is itself
unauthorized, that taking is improper and a violation of due
process.” The district court accepted Lone Star’s claim, hold-
ing that “[t]o the extent that the City of Los Angeles or its
agencies or representatives have towed or impounded” Lone
Star’s vehicles under Section 80.73.2, “those actions have
8600             LONE STAR SECURITY v. LOS ANGELES
been unlawful and deprived plaintiffs of Constitutional rights
under color of law in violation of 42 U.S.C. § 1983.”3

   The parties never presented to the district court, however,
the question whether it had jurisdiction to address Lone Star’s
invalid-ordinance claim. Because “we have an independent
obligation to examine our own and the district court’s juris-
diction,” Williams v. Boeing Co., 517 F.3d 1120, 1127 (9th
Cir. 2008) (internal quotation marks omitted), we ordered the
parties to file supplemental briefs on “(1) whether Lone Star
asserts a colorable federal constitutional claim in arguing that
Los Angeles Municipal Code § 80.73.2 is invalid under the
California Vehicle Code and (2) if not, whether the district
court had subject matter jurisdiction to consider the claim.”
With the benefit of these submissions, we conclude that Lone
Star’s invalid-ordinance claim fails to raise a colorable federal
question, and the district court therefore lacked subject matter
jurisdiction over the claim.
  3
   On appeal, the City argues that, regardless whether Section 80.73.2 is
valid under state law, the district court’s holding was erroneous because
the City had a separate ordinance in place that, consistent with the Califor-
nia Vehicle Code, authorized LAPD and LADOT officers “to remove
from highways, streets or alleys within the City of Los Angeles . . . any
vehicle which has been parked . . . for 72 or more consecutive hours.”
L.A., Cal., Mun. Code § 80.77(a).
   Although the City presented this argument to the district court before
trial, it waived the argument by failing to present it in opposition to Lone
Star’s motion for summary judgment, and by earlier stipulating that Lone
Star’s trailers had been towed and impounded because they were “parked
in violation of the ‘72 hour rule’ embodied in Los Angeles Municipal
Code section 80.73.2.” See USA Petroleum Co. v. Atl. Richfield Co., 13
F.3d 1276, 1284 (9th Cir. 1994) (“It is a general rule that a party cannot
revisit theories that it raises but abandons at summary judgment.”). Even
if the City had preserved this argument for appeal, however, we could not
reach its merits in light of our conclusion that the district court lacked
jurisdiction over Lone Star’s invalid-ordinance claim.
              LONE STAR SECURITY v. LOS ANGELES            8601
               A.   Jurisdictional Framework

   [1] We do not lightly conclude that a § 1983 claim is so
lacking that it fails to present a federal question. “To state a
claim under § 1983, a plaintiff must,” as Lone Star has done,
“both (1) allege the deprivation of a right secured by the fed-
eral Constitution or statutory law, and (2) allege that the
deprivation was committed by a person acting under color of
state law.” Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir.
2006). Accordingly, “[a]lmost by definition, a claim under
§ 1983 arises under federal law . . . .” Local Union No. 12004,
United Steelworkers of Am. v. Mass., 377 F.3d 64, 75 (1st Cir.
2004). Our inquiry does not end here, however.

   [2] Although a district court typically has subject matter
jurisdiction over a claim “if ‘the right of the petitioners to
recover under their complaint will be sustained if the Consti-
tution and laws of the United States are given one construc-
tion and will be defeated if they are given another,’ ” such
jurisdiction is wanting if the claim “ ‘clearly appears to be
immaterial and made solely for the purpose of obtaining juris-
diction or where such a claim is wholly insubstantial and friv-
olous.’ ” Steel Co., 523 U.S. at 89 (emphasis added) (quoting
Bell, 327 U.S. at 682-83, 685). We must therefore address
whether Lone Star’s § 1983 claim is so untenable that it does
not give rise to federal question jurisdiction. Dismissal for
lack of jurisdiction on this basis “is proper only when the
claim is ‘so insubstantial, implausible, foreclosed by prior
decisions of this Court, or otherwise completely devoid of
merit as not to involve a federal controversy.’ ” Id. (quoting
Oneida Indian Nation of N.Y. v. County of Oneida, 414 U.S.
661, 666 (1974)).

   [3] At least two circuits have addressed whether a due pro-
cess claim under § 1983 presents a federal question where the
plaintiff alleges only that a municipal ordinance is invalid
under state law; both have answered in the negative. See
Goros v. County of Cook, 489 F.3d 857, 859-60 (7th Cir.
8602          LONE STAR SECURITY v. LOS ANGELES
2007); Norton v. Vill. of Corrales, 103 F.3d 928, 930 (10th
Cir. 1996). For the reasons below, we join these circuits, and
hold that “when an attack on the validity of a city ordinance
is limited to the claim that the ordinance violates state law[,]
. . . the result of error in the administration of state law,
though injury may result, is not a matter of federal judicial
cognizance under the due process clause of the fourteenth
amendment.” Id. (internal quotation marks and alteration
omitted).

                         B.   Analysis

   Due process claims under § 1983 typically involve ques-
tions of state law. See, e.g., Bd. of Regents v. Roth, 408 U.S.
564, 577 (1972) (“Property interests . . . . are created and their
dimensions are defined by existing rules or understandings
that stem from an independent source such as state law . . .
.”). Lone Star, however, contends that its due process rights
were violated solely by virtue of the City’s acting under an
ordinance that is invalid under state law. As explained below,
this due process claim is so implausible that it does not sup-
port federal question jurisdiction. See Goros, 489 F.3d at 860
(“Distinguishing between ‘essentially fictitious’ claims that
do not invoke federal jurisdiction and those in which a fairly
debatable claim fails on the merits is essential if the federal
courts are to remain tribunals of limited jurisdiction.”) (cita-
tion omitted) (quoting Bailey v. Patterson, 369 U.S. 31, 33
(1962)).

   [4] “A due process claim provides subject matter jurisdic-
tion when it is supported by facts ‘sufficient to state a viola-
tion of substantive or procedural due process.’ ” Alvarado v.
Table Mountain Rancheria, 509 F.3d 1008, 1017 (9th Cir.
2007) (quoting Anderson v. Babbitt, 230 F.3d 1158, 1163 (9th
Cir. 2000)). Lone Star does not suggest, nor could it, that its
invalid-ordinance claim is based on substantive due process.
The ordinance Lone Star challenges does not interfere with
one of the fundamental rights or liberty interests that enjoy
               LONE STAR SECURITY v. LOS ANGELES               8603
“heightened protection against government interference”
under the substantive component of the due process clause.
Washington v. Glucksberg, 521 U.S. 702, 720 (1997). In addi-
tion to restricting legislation that interferes with fundamental
rights, substantive due process also “bar[s] certain govern-
ment actions regardless of the fairness of the procedures used
to implement them.” Daniels v. Williams, 474 U.S. 327, 331
(1986). But this prohibition extends only to executive conduct
that “amount[s] to an ‘abuse of power’ lacking any ‘reason-
able justification in the service of a legitimate governmental
objective.’ ” Shanks v. Dressel, 540 F.3d 1082, 1088 (9th Cir.
2008) (quoting County of Sacramento v. Lewis, 523 U.S. 833,
846 (1998)). Lone Star concedes that Section 80.73.2 serves
the rational purpose of “encourag[ing] removal” of any vehi-
cle parked for more than 72 hours in a public place “from its
place of repose,” Scofield v. City of Hillsborough, 862 F.2d
759, 764 (9th Cir. 1988), and therefore cannot contest that the
City advanced this purpose by enforcing the ordinance. Thus,
Lone Star cannot plausibly assert a substantive due process
violation.

   [5] Nor does Lone Star make out a colorable procedural
due process claim simply by asserting there is a defect in Sec-
tion 80.73.2’s state-law pedigree. “To satisfy procedural due
process, a deprivation of life, liberty, or property must be
‘preceded by notice and opportunity for hearing appropriate
to the nature of the case.’ ” In re Yochum, 89 F.3d 661, 672
(9th Cir. 1996) (quoting Cleveland Bd. of Educ. v. Loudermill,
470 U.S. 532, 542 (1985)). In its supplemental briefing, Lone
Star argues that if an ordinance is invalid under state law, it
necessarily fails to provide a level of notice sufficient to sat-
isfy due process. The notice and hearing requirements of pro-
cedural due process, however, are not so rigid.

   [6] Due process, rather than being “a technical conception
with a fixed content unrelated to time, place and circum-
stances[,] . . . . is flexible and calls for such procedural protec-
tions as the particular situation demands.” Gilbert v. Homar,
8604          LONE STAR SECURITY v. LOS ANGELES
520 U.S. 924, 930 (1997) (internal quotation marks and cita-
tion omitted); see also Mitchell v. W.T. Grant Co., 416 U.S.
600, 610 (1974) (“Due process of law guarantees no particular
form of procedure; it protects substantial rights.” (internal
quotation marks omitted)). Accordingly, the relevant question
for due process purposes is not whether Section 80.73.2 is
defective as a matter of state law, but whether the City, in
implementing the ordinance, provided the level of notice
required whenever the government “alter[s] substantive rights
through enactment of rules of general applicability.” United
States v. Locke, 471 U.S. 84, 108 (1985). “[A] legislature gen-
erally provides” this level of notice “simply by enacting the
statute, publishing it, and, to the extent the statute regulates
private conduct, affording those within the statute’s reach a
reasonable opportunity both to familiarize themselves with
the general requirements imposed and to comply with those
requirements.” Id. Lone Star does not suggest that Section
80.73.2 is deficient in one of these respects.

   [7] Just as “§ 1983 and § 1331 in combination do not allow
state-law claims to be litigated in federal court just because
the defendant is a state actor and the plaintiff takes care to
assert that state law creates a ‘property interest,’ ” federal
courts cannot adjudicate such claims simply because the
plaintiff asserts that a duly enacted ordinance fails to provide
constitutionally sufficient notice. Goros, 489 F.3d at 859
(emphasis omitted). Accordingly, we conclude that Lone
Star’s invalid-ordinance claim alleges no facts that could
plausibly constitute a due process violation.

   We further hold that Lone Star’s invalid-ordinance argu-
ment not only lacks merit, but, as a due process claim, is
“wholly insubstantial and frivolous.” Steel Co., 523 U.S. at 89
(internal quotation marks omitted). In a case involving federal
interests far more tangible than those Lone Star has identified,
we held that a plaintiff does not make out a § 1983 claim by
alleging only that the government enforced a preempted state
law. See White Mountain Apache Tribe v. Williams, 810 F.2d
              LONE STAR SECURITY v. LOS ANGELES             8605
844 (9th Cir. 1987). In White Mountain, the plaintiffs had
been required to pay taxes under two Arizona statutes the
United States Supreme Court later determined to be pre-
empted by federal law, and brought § 1983 claims contending
that their rights had been violated under the Supremacy and
Due Process clauses of the United States Constitution. We
held that the plaintiffs failed to provide a meaningful basis for
evaluating their due process claim, and that “preemption of
state law under the Supremacy Clause — at least if based on
federal occupation of the field or conflict with federal goals
— will not support an action under § 1983.” Id. at 850. Unlike
Lone Star’s invalid-ordinance claim, the plaintiff’s claims in
White Mountain were grounded in federal preemption princi-
ples, and our rejection of the claims thus shows how devoid
of merit Lone Star’s due process argument is in this case,
where the ostensible conflict is not between a state statute and
federal law, but merely between a municipal ordinance and a
state statute.

   [8] In short, Lone Star’s claim is premised on a notion of
due process that is facially absurd. It is a tenet of our federal
system that state constitutions are “not taken up into the 14th
Amendment” such that federal courts may strike down a stat-
ute as invalid under state law. Pullman Co. v. Knott, 235 U.S.
23, 25 (1914) (Holmes, J.). It is likewise “axiomatic that ‘for
the purposes of the Supremacy Clause, the constitutionality of
local ordinances is analyzed in the same way as that of state-
wide laws.’ ” Wis. Pub. Intervenor v. Mortier, 501 U.S. 597,
605 (1991) (quoting Hilsborough County v. Automated Med.
Labs., Inc., 471 U.S. 707, 713 (1985)).

   [9] Blind to both these principles, Lone Star advances a
notion of due process that would “demote[ ]” the Constitution
to “a font of tort law.” Lewis, 523 U.S. at 847 n.8. This “ap-
proach to § 1983 and the federal-question jurisdiction,” if
accepted, would allow “every claim against any state actor
[to] be litigated in federal court, no matter how small the
stakes and no matter the parties’ citizenships.” Goros, 489
8606          LONE STAR SECURITY v. LOS ANGELES
F.3d at 859. Accordingly, we hold that Lone Star’s invalid-
ordinance claim “is so insubstantial, implausible, foreclosed
by prior decisions . . . [and] otherwise completely devoid of
merit as not to involve a federal controversy.” Steel Co., 523
U.S. at 89 (internal quotation marks omitted).

   [10] This holding is, in some respects, a windfall to the
City, which failed to argue that Lone Star could not make out
a cognizable due process claim merely by asserting that Sec-
tion 80.73.2 is invalid under state law. “[D]efects in our
subject-matter jurisdiction,” however, “go to the inherent
power of the court and cannot be waived or forfeited.” United
States v. Jacobo Castillo, 496 F.3d 947, 952 (9th Cir. 2007)
(en banc). Therefore, despite the City’s failure to raise the
jurisdictional issue, we must reverse the district court’s award
of summary judgment and remand with instructions to dismiss
Lone Star’s invalid-ordinance claim for lack of subject matter
jurisdiction.

                      II.   Notice Claim

   In addition to its invalid-ordinance claim, Lone Star argues
that beyond any lack of “statutory” notice resulting from Los
Angeles Municipal Code § 80.73.2 being invalid under state
law, the City failed to provide adequate notice before towing
its trailers for being parked more than 72 hours. The City had
a policy of providing notice to first-time offenders before
towing their vehicles in violation of the 72-hour rule, but left
to the discretion of individual officers the decision whether to
provide pre-towing notice to repeat offenders. Lone Star con-
cedes that the notice provided to first-time offenders was suf-
ficient to satisfy due process, and that it received this notice
on multiple occasions. It argues, however, that the City was
required to provide such advance notice each time it towed
one of Lone Star’s trailers. Although sufficiently colorable to
establish federal question jurisdiction, this due process claim
fails on its merits.
              LONE STAR SECURITY v. LOS ANGELES                8607
   [11] Due process “require[s] that notice generally be given
before the government may seize property.” Clement v. City
of Glendale, 518 F.3d 1090, 1093 (9th Cir. 2008). There are,
however, “numerous exceptions to this general rule: The gov-
ernment need not give notice in an emergency, nor if notice
would defeat the entire point of the seizure, nor when the
interest at stake is small relative to the burden that giving
notice would impose.” Id. at 1093-94; see also Scofield, 862
F.2d at 762-64 (holding that city was not required to provide
advance notice before towing unregistered vehicles). In evalu-
ating whether pre-towing notice is constitutionally required in
Lone Star’s situation, we are guided by the context-specific
balancing test set forth in Mathews v. Eldridge:

    First, the private interest that will be affected by the
    official action; second, the risk of an erroneous
    deprivation of such interest through the procedures
    used, and the probable value, if any, of additional or
    substitute procedural safeguards; and finally, the
    Government’s interest, including the function
    involved and the fiscal and administrative burdens
    that the additional or substitute procedural require-
    ment would entail.

424 U.S. 319, 335 (1976); see Scofield, 862 F.2d at 762-63
(applying test). Weighing these factors, we conclude the
City’s notice policy did not violate Lone Star’s due process
rights.

   [12] First, although “[t]he uninterrupted use of one’s vehi-
cle is a significant and substantial private interest,” Scofield,
862 F.2d at 762, Lone Star does not assert such an interest.
See Clement, 518 F.3d at 1094 (concluding that “the owner’s
normal interest in continued use of his vehicle — as a means
of getting from place to place” had “no force” for the seizure
at issue because the plaintiff’s car had “just sat in the parking
lot, unused”). Lone Star was not using its trailers for transpor-
tation, but as an advertising medium in residential neighbor-
8608          LONE STAR SECURITY v. LOS ANGELES
hoods. As the district court put it, “[Lone Star] wants to be
able to keep . . . the vans with these advertisements where
they are for as long as [it] can get away with it.” This inappro-
priate use creates a less substantial interest in the trailers than
had they served as a principal means of transportation.

   [13] Second, the “risk of erroneous deprivation” is not sub-
stantial. Whatever the risk may be of erroneously towing a
first-time offender’s vehicle for violating the 72-hour rule,
this risk is considerably reduced with respect to chronic
offenders such as Lone Star who demonstrate a pattern of vio-
lating the rule. See Clement, 518 F.3d at 1094 (concluding
that there does not “appear to be a significant risk of errone-
ous towing” for cars not driven by their owners that are
parked in violation of their non-operation certificates); Sutton
v. City of Milwaukee, 672 F.2d 644, 646 (7th Cir. 1982) (“The
determination that a car is illegally parked is pretty cut and
dried. Police officers make mistakes, of course, but in giving
out parking tickets not very many — far fewer than in the
case of moving violations.”).

   [14] Third, “implementing parking regulations” is a valid
governmental interest. Scofield, 862 F.2d at 763 (discussing
Sutton, 672 F.2d at 646). “Towing not only implements these
regulations directly by removing illegally parked cars, but the
threat of towing also deters future transgressions.” Id. Lone
Star contends that the only purpose served by the City’s 72-
hour parking rule is that served by laws authorizing the tow-
ing of abandoned vehicles. We have recognized that this pur-
pose, “removal of [a] car from its place of repose,” is not
hindered — indeed, it is advanced — by a policy of consis-
tently “giving a pre-towing notice to the owner of an appar-
ently abandoned vehicle.” Id. at 764.

   Beyond the goal of simply removing abandoned vehicles
from shared public space, however, the City has identified a
number of other interests reasonably related to Section
80.73.2, such as preventing vandalism and addressing public
              LONE STAR SECURITY v. LOS ANGELES             8609
nuisances such as those caused by Lone Star’s marketing
strategy of parking trailers in residential neighborhoods for
extended periods. The City’s policy of towing chronic offend-
ers’ vehicles without prior notice advances these interests
both by removing the illegally parked vehicles and deterring
recidivism. See id. at 763. The reasonableness of the policy is
well illustrated by this case, where Lone Star’s incentives for
violating the 72-hour rule include not only the commercial
benefits of cost-free, long-term parking in public spaces, but
also the advertising exposure it enjoys by displaying its trail-
ers in residential areas. With these incentives, if the City were
required to provide advance notice each time it towed a
chronic offender’s vehicle, Lone Star would have a strong
interest in monitoring its many trailers and moving only those
on which notice has been posted, leaving the others parked
until an officer happened to spot them. See id. (“[I]f a notice
had to be given before towing an illegally parked car, this
would, in effect, preclude towing of all illegally parked vehi-
cles.”). Such a requirement would leave the City incapable of
using towing to deter Lone Star’s conduct, and thus unable to
advance the interests underlying the 72-hour rule.

   [15] Accordingly, we conclude that “advance notice is
infeasible” under the circumstances presented by this case,
id., and hold that due process did not require the City to pro-
vide advance notice to Lone Star, a chronic offender, before
towing its trailers for violating the 72-hour rule.

                       CONCLUSION

   For the reasons above, we hold the City provided constitu-
tionally sufficient notice before towing Lone Star’s vehicles,
and affirm the district court’s rejection of this due process
claim. We further hold the district court lacked subject matter
jurisdiction over Lone Star’s claim that Los Angeles Munici-
pal Code § 80.73.2 is invalid under state law. Lone Star
elected to bring its invalid-ordinance claim only under federal
law, and thus there are no outstanding state-law claims for the
8610          LONE STAR SECURITY v. LOS ANGELES
district court to address by way of supplemental jurisdiction.
See 28 U.S.C. § 1367(a). Because Lone Star is left without
any remaining causes of action, we may not remand to the
district court with instructions to permit Lone Star to amend
its complaint. Accordingly, we affirm the district court’s
rejection of Lone Star’s constitutional notice claim, vacate its
grant of summary judgment on Lone Star’s invalid-ordinance
claim and remand with instructions to dismiss that claim for
lack of jurisdiction. See Goros, 489 F.3d at 860.

  AFFIRMED in part; VACATED in part and REMANDED
with directions. The parties shall bear their own costs on
appeal.